The Justices of the Appellate Division of the Supreme Court in the Fourth Judicial Department do hereby adopt the following rule for the admission of Attorneys and Counselors at Law in this Department. An application to the Appellate Division of the Supreme Court in the Fourth Judicial Department for admission as an Attorney and Counselor at Law on blank forms furnished by the clerk must be filed with the clerk of the Appellate Division at least thirty days before the beginning of the term of Court at which the applicant seeks to be admitted. The application, if in due form, shall be forthwith referred by the clerk to the Committee on Character and Fitness of the Judicial District where the applicant resides, and the Committee shaE have at least thirty days for examination as to the character and fitness of the applicant before returning the application to the clerk with the report of the Committee thereon. This rule shall take effect immediately,”